Title: To Alexander Hamilton from James McHenry, 5 June 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department June 5th. 1799
          
          I have the honor to acknowledge the receipt of your two letters of the 4. instant.
          Dr. Hezekiah W. Bissell does not belong to any particular regiment, he is an additional Surgeons Mate appointed in pursuance of the powers vested in the President by the first section of the act to augment the Army of the United States. You will therefore order him to such place as you may think will be most wanted.
          Doctor Oliver Hubbard has been appointed an additional Surgeon’s Mate, and directed to repair to Portland, and place himself under the orders of Captain Stoddard—
          I am Sir with great respect Your obedient servant
          
            James McHenry
          
          Major General A. Hamilton
        